Martin, J.
The plaintiff claims from the defendants the price at which the brand or running cattle of a succession, administered by the former, was sold. In the answer, the defendants claim the rescission of the sale, or a diminution of the price. One of *76the heirs of the succession illegally drove away a few of the cattle to a distant parish; and, moreover, the defendants could only find about one-third of the number which had been announced, in the advertisement of the sale, as bearing the brand.
The facts were proven, and the District Court granted a reduction of the price, and gave judgment accordingly. The plaintiff appealed. His counsel has contended: First, That the defendants have no right to complain, if they were mistaken in the number of the cattle. Second, That if any of the heirs, or other person, drove away part of the cattle, the defendants have their action against such person. Third, That if any misrepresentation was made, they may claim a rescission of the sale, but cannot claim a reduction of the price. The appellee has prayed an amendment of the judgment, and that the rescission of the sale may be decreed.
■ The defendants cannot be relieved in this action, against the act of the heir who drove away a part of the cattle ; but they show that the brand was advertised as composed of about five hundred head, and that about one-third only of that number was obtained.
The defendants have sold a part of the cattle which they obtained ; so they are not in a situation to demand the rescission of the sale, as they are unable to return all the animals they received. They were, therefore, properly relieved by a reduction of the price.

Judgment affirmed.